PER CURIAM.
Michael Gammage challenges his judgment and sentence for resisting an officer with violence, battery on a law enforcement officer, and driving with a suspended license. Defense counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We agree with defense counsel that there are no meritorious grounds for appeal, except with respect to imposition of costs. Therefore, we affirm Gammage’s conviction and sentence and strike the $269.75 in costs imposed without statutory authority and the $2 discretionary cost imposed pursuant to section 943.21(13), Florida Statutes (1993), because it was not announced at sentencing. See Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995) (en banc). We affirm, however, the imposition of $150 for attorney’s fees because, when questioned at sentencing, Gammage agreed that the fee was reasonable.
Affirmed in part, reversed in part.
PATTERSON, Acting C.J., and ALTENBERND and WHATLEY, JJ., concur.